United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2208
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Sven Ehand, also known as               *
Mika Jakonen,                           * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 28, 2010
                                Filed: February 11, 2011
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Sven Ehand pled guilty to possessing fifteen or more counterfeit access devices,
a violation of 18 U.S.C. §§ 1029(a)(3), 2. The district court1 imposed a prison
sentence of 12 months and 1 day, the lower end of the advisory guidelines range. On




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
appeal, Ehand’s counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), raising an ineffective-assistance claim.2

       We decline to consider the ineffective-assistance claim on direct appeal.
See United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998) (an ineffective-
assistance claim should be raised in a 28 U.S.C. § 2255 petition). Furthermore, we
conclude that the district court committed no procedural error and imposed a
substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing a sentence, an appellate court first ensures that the district court
committed no significant procedural error and then considers the substantive
reasonableness of the sentence under an abuse-of-discretion standard); United States
v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we affirm.
                       ______________________________




      2
        After the Anders brief was filed, Ehand retained new counsel, who filed an
appearance on his behalf on January 3, 2011. Ehand’s original appellate counsel filed
a motion to withdraw, which was granted on January 4, 2011. Ehand’s newly
retained counsel has not requested leave to file a supplemental brief.
                                         -2-